Exhibit 10.1 CONSULTING SERVICES AGREEMENT THIS AGREEMENT is made this 1st day of January, 2010 (the "Effective Date") by and between Global Resource Corporation, a Nevada corporation with address being 1000 Atrium Way, Atrium One, Suite 100, Mount Laurel, NJ 08054 ("GBRC") and Brian Ettinger, Individually ("Ettinger) with address being 5120 Woodway Drive, Suite 5004, Houston, Texas 77056. BACKGROUND GBRC wishes to engage Ettinger to provide general consulting services promoting the commercialization of the company's technology, identify business opportunities utilizing the company's patented technologies in the private and public sectors, including but not limited to obtaining public funds for R&D research, grants, loan guarantees available to GBRC or other specific tasks requested by GBRC of Ettinger outside his duties as COB. Ettinger wishes to accept such engagement on the terms and conditions set forth herein. NOW THEREFORE, in consideration of the mutual agreements contained herein, the parties agree as follows: 1.Services Provided. Ettinger shall assist GBRC in developing their technology and products for business opportunities in the U.S. as well as internationally such as U.S. and NATO military bases, other governmental agencies, Indian Tribe reservation public lands, as recognized under the Department of Interior Bureau of Indian Affairs as landfills, as well as internationally with foreign governments and foreign entities. If the CEO determines that it is in the best interest of the company to retain Ettinger as in-house legal counsel, it will be handled under a separate legal fee agreement approved by the CEO of GBRC. Ettinger shall provide priority services under the terms of the contract for an expected minimum of 40 hours per month and additionally as directed from time to time by the Executive Management team of GBRC during the Term of this Agreement (collectively, the "Services"). 2.Consideration: Compensation: The fair market value established by GBRC on the effective date of execution of this agreement for the services to be performed by Ettinger are agreed to be valued at 375,000 shares of GBRC common stock based the effective date of December 15, 2009 approved by the Board of Directors of which is $0.58 per share, designated during the term of this agreement. The vesting date established under this agreement based on market risk factors shall be January 1, 2010, even though the shares will be issued on a subsequent date. GBRC will issue these Rule 144 restricted shares in the amount of 375,000 shares on the date of execution of this agreement. GBRC will issue shares in compliance with SEC Rules and Regulations governing consulting agreements. GBRC and Ettinger agree that upon mutual agreement they can extend this agreement for another 12 month term under the same terms and conditions. Under Section 8 of this Agreement, either party may terminate the agreement after six months by giving notice to the other party. In addition GBRC gants Ettinger the right to acquire shares under a stock option of 500,000 shares at a designated price of $0.58 per share which Ettinger can exercise a portion or the full amount of the stock option within 24 months under the following vesting stock option schedule. The fair market date for the stock options is considered January 1, 2010, and is vested and available to be exercised on the dates reflected below. 250,000 shares July 1, 2010 250,000 shares January 1, 2011 Under Ettinger's past Consulting Agreement dated October 1, 2008 and Addendum to Consulting Agreement entered into April 1, 2008, Ettinger received 500,000 stock options as follows: 100,000 shares Vested June 10, 2009 at $2.00 per share 100,000 shares To be vested January 10, 2010 at $2.00 per share 100,000 shares To be vested June 10, 2010 at $2.00 per share 100,000 shares To be vested Janury 10, 2010 at $1.10 per share 100,000 shares To be vested June 10, 2010 at $1.10 per share All these stock options have a 24 month period following the vesting dates. This represents the total compensation GBRC will owe Ettinger. GBRC will issue the share option in compliance with the SEC rules and regulations. 3.
